Title: [March? 1761.]
From: Adams, John
To: 


       Parson Smith’s Parsonage.
       Vid. 6th. Wm. & M. C. 5. Page 60.—Charter Page 6th &c. from Index to Index. All Lands &c. which any Body politick, or Corporate, Towns, Colledges or Schools, do hold &c. by or under any Grant by any general Court, or by any other lawful Right or Title whatsoever; shall be by such Towns, Colledges or Schools, their respective Heirs, successors and assigns forever hereafter held and enjoyed, according to the Purport and Intent of such respective Grant, &c., not withstanding any Want of form.
       Now in the Weymouth Case, there is a Deed to a Committee of the Town of Weymouth for the use of the Ministry, &c. and for a convenient settlement of Housing and Lands, for the Ministry, and for no other Use, Intent or Purpose whatsoever. Now I believe it must be agreed that that Committee and their Grant had no Intent or Design, of any thing but that the present Incumbent and his successors should enjoy that House and Land forever. And, it cant be thought that Either Party to that deed entertained a Thought of dividing that House and Land among 50 ministers, that shall happen to settle within the Borders of that Town, tho they may be Churchmen, Anabaptists, Quakers, Separatists, for every one of these sects, have a Minister who may be as well called one of the Ministry of Weymouth as Mr. Bayley can.
      